Citation Nr: 1550162	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-37 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for bilateral patellar tendonitis (knee condition). 

2. Entitlement to an initial rating in excess of 10 percent for sacroiliitis with joint dysfunction (back condition). 

3. Entitlement to an initial compensable rating for left temporomandibular joint dysfunction (jaw condition). 

4. Entitlement to service connection for bilateral hearing loss. 

5. Entitlement to service connection for tinnitus. 

6. Entitlement to service connection for a hip condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 2000 to May 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In that decision, the Veteran was granted service connection for her knee and back conditions, and assigned a 10 percent rating, as well as granted service connection for her jaw condition, and assigned a non-compensable rating for that disability. However, in that same decision, the RO denied service connection for the Veteran's claimed hearing loss, tinnitus, and a hip condition. Subsequently, jurisdiction of the Veteran's claims was transferred to the RO in Anchorage, Alaska. 

The Veteran was scheduled to present evidence at a Board videoconference hearing before a Veterans' Law Judge (VLJ) on September 15, 2015, in which she did not appear for. 

The issues of entitlement to an increased rating for knee, back and jaw conditions, and entitlement to service connection for hearing loss and a hip condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the probative evidence of record reveals that the Veteran's tinnitus is etiologically/causally related to her military service.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e)(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - Tinnitus 

The Veteran asserts that her currently self-diagnosed tinnitus is related to her active duty service in the United States Air Force. Specifically, she contends that she suffered from noise trauma while on the flight line, working with large aircrafts, with occasional ear protection. The Veteran contends that she started experiencing ringing and swishing sounds in her ears during service and has continued until today. The Board finds that while there is no evidence of any in-service complaints of symptoms related to tinnitus, the Veteran is competent and credible to account for her symptoms of ringing in the ears during service. Therefore, in resolving all benefit-of- the-doubt in favor of the Veteran, the claim of service connection for tinnitus must be granted. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Here, the Veteran was afforded a VA examination for her claimed tinnitus and hearing loss in January 2011. On examination, the VA examiner noted that the Veteran reported intermittent ringing and swishing sounds, as well as high-frequency noise for at least a year prior. The examiner noted that such sounds were moderate to moderately-severe on occasion. The examiner, however, failed to provide any other analysis or diagnosis for tinnitus, nor providing any type of nexus opinion regarding such condition. A review of the Veteran's claims file and medical history reveals some complaints of long term tinnitus symptoms; however, again, no explicit diagnosis or nexus opinion for tinnitus can be found in such records. Likewise, after a thorough review of the Veteran's service treatment records (STRs), the evidence fails to show any complaints or symptoms of tinnitus during service. 

The Board finds, however, that the Veteran's contention of both in-service noise exposure and her symptoms of ringing in her ears during service to be both competent and credible. Indeed, the Board points out that the Veteran's military occupational specialty (MOS) was aircrew life support journey[wo]man, and she has consistently contended that she worked on a daily basis with large aircrafts like B-1's or C-130's, being exposed to the noise trauma of huge engines and equipment with inconsistent ear protection. The Board finds that such duties are consistent with her MOS, and that this fact is sufficient in corroborating the Veteran's claimed in-service exposure to noise trauma. 

Finally, the Veteran has consistently asserted that she started experiencing ringing in her ears since her military service. The Board finds that ringing in the ears, or specifically, manifestations/symptoms of tinnitus, is of the type of disability that can be competently described/observed by a lay person, and requires no special medical knowledge or training. Jandreau, at 1372. As such, the Board finds that the Veteran's lay statements to be highly probative in establishing a nexus between her current tinnitus and her military service. 

Consequently, as there is sufficient positive evidence with regard to the nexus of the Veteran's tinnitus, the doctrine of providing the Veteran the benefit-of-the-doubt must be applicable, and the Veteran's claim of service connection for tinnitus must be granted. See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claims on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

As a preliminary matter, the Board finds that the VA has not sufficiently fulfilled its duty to provide the Veteran with a hearing before a VLJ, and provide appropriate notice of such. The Board notes that in her September 2010 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before a member of the Board. A videoconference hearing was subsequently scheduled for September 15, 2015, between the Veteran and a VLJ. However, a close review of the evidence of record reveals that the VA failed to properly notify the Veteran of such a hearing. Specifically, on August 10, 2015, the VA sent the Veteran notice of the scheduled hearing, however, such notice was subsequently returned to the VA as undeliverable, and a new forwarding address was provided. Then, on August 24, 2015, the VA again, sent the Veteran a 15-day notice letter for the pending hearing; again, this letter, which was addressed to the same undeliverable address as the pervious letter, was returned to the VA as undeliverable. The records shows no further notices were sent to the Veteran regarding the scheduled hearing, in which the Veteran was ultimately reported as a "no show." 

The Board finds that due to the fact that a new forwarding address was provided to the VA by the United States Postal Service after the VA's initial attempt to notify the Veteran of the pending hearing, another properly addressed notice should have been provided to the Veteran. As such, the Board finds that the VA failed to provide proper notice for the requested hearing to the Veteran, and such deficiency must be resolved for the VA to fulfill its obligation to the Veteran, and prior to any appellate adjudication of the claims pending herein. Accordingly, the case must be remanded so that the Veteran can be scheduled for another videoconference hearing and given proper notice thereof.

Accordingly, the case is REMANDED for the following action:

After confirming the Veteran's current address, reschedule the Veteran for a BVA videoconference hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


